
	
		I
		112th CONGRESS
		1st Session
		H. R. 3087
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2011
			Mr. Buchanan (for
			 himself, Mr. Thompson of California,
			 Ms. Berkley,
			 Mr. Mica, Mr. Burton of Indiana,
			 Mr. Reed, Mr. Carson of Indiana,
			 Mr. Walberg,
			 Mr. McHenry,
			 Mr. Diaz-Balart,
			 Mr. Sessions,
			 Mr. Westmoreland,
			 Mr. Hurt, Mr. Posey, and Mr.
			 Manzullo) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the depreciation classification of motorsports entertainment
		  complexes.
	
	
		1.Short titleThis Act may be cited as the
			 Motorsports Fairness and Permanency
			 Act of 2011.
		2.7-Year class life
			 for motorsports entertainment complex facilities made permanent
			(a)In
			 generalParagraph (15) of
			 section 168(i) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (D).
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
			
